STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-28 were amended in an amendment filed on May 17, 2021.
Claims 11-28 are pending and are allowed.

Claim Interpretation
In the previous Office action, claims 11-28 were interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph) due to use of the terms “failure diagnosis unit” in claims 11-28 and “calculation unit” in claims 16-20.  In the amendment filed on May 17, 2021, these terms were changed to “failure diagnosis microcomputer” and “calculation microcomputer” which now provide sufficient structure for performing the claimed function.  Accordingly, claims 11-28 are no longer interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

Claim Objections
Claims 16-20 were objected to in the previous Office action because of minor informalities.  These issues have been fixed pursuant to the amendment filed on May 17, 2021.  Accordingly, the objections are withdrawn.

Claim Rejections under 35 USC § 101
Claims 11-15 and 26-28 were rejected under 35 U.S.C. § 101 in the previous Office action because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Upon consideration of the amended claims filed on May 17, 2021, the Examiner agrees that the claims are eligible under 35 U.S.C. § 101 since they are integrated into a practical application due to the shifting of an operation mode in response to the analysis of the failure diagnosis microcomputer.  Accordingly, the rejection of the claims under 35 U.S.C. § 101 is withdrawn.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As was indicated in the previous Office action, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations in independent claims 11 and 28 when the claims are considered as a whole.  Further search of the prior art found no additional prior art which explicitly teaches or reasonably suggests, either alone or in combination, the combination of limitations in the amended independent claims 11 and 28 when the claims are considered as a whole.  
Accordingly, claims 11-28 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113